Citation Nr: 1033843	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable disability rating for the residuals 
of a maxilla fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and Spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 
1965.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for a compensable 
rating for the service-connected residuals of a maxilla fracture.

In December 2007, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript is associated with the record.  The Veterans Law 
Judge who presided over this hearing has ceased her employment 
with the Board.  In a February 2010 letter, the Board notified 
the Veteran of his right to testify before a different Veterans 
Law Judge that would ultimately decide this appeal.  See 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010) (the 
Board member who conducts the hearing will participate in making 
the final determination of the claim).  The Veteran responded in 
February 2010 and declined an additional hearing, indicating his 
wish to have his claim adjudicated based on the evidence of 
record; therefore, a decision will be made on the appellate 
record as it is.

This case previously reached the Board in November 2008.  At that 
time, the Veteran's claim for a compensable rating for his 
residuals of a fracture of the maxilla was remanded for further 
development.  The case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The residuals of a fracture of the maxilla manifest with no 
greater than slight displacement of the maxilla.

2.  There is no competent evidence of limitation of 
temporomandibular articulation of the inter-incisal range 40 
millimeters (mm) or less, or of the lateral excursion range to 4 
mm or less; or of lost of masticatory surface which cannot be 
replaced by prosthesis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a fracture of the maxilla have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.150, 
Diagnostic Codes 9905, 9913, 9916 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the AOJ 
to the Veteran dated in June and August 2006, and December 2008.  
Those letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher rating claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the June and August 2006, and March 2007 letters 
from the AOJ advised the Veteran of the elements of a disability 
rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007) (Dingess).  

Concerning his claim for an increased rating for the residuals of 
a fractured maxilla, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008), the U.S. Court of Appeals for Veterans Claims 
(Court) held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the VA notify the Veteran 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the Veteran's 
employment and daily life.  The Court also required notice as to 
the requirements of the relevant Diagnostic Code.  The Federal 
Circuit recently vacated the Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response to a 
claim for an increased rating is all that is required.  See 
Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 
2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating in the June and August 2006, 
and December 2008 notice letters.  Furthermore, the Veteran and 
his representative have provided statements and evidence to the 
VA which shows that he is aware of the general criteria for 
proving a claim for an increased rating.  See the Veteran's 
February 2007 notice of disagreement (NOD), June 2007 substantive 
appeal (VA Form 9), the Veteran's representative's statement of 
August 2007, and the Informal Brief of the Appellant in the 
Appealed Case of January 2010, as well as the Veteran's December 
2007 hearing transcript, generally.  Finally, the notice letter 
of December 2008, and the December 2006 rating decision, May 2007 
statement of the case (SOC), and the November 2009 supplemental 
SOC (SSOC), all provided the Veteran with a review of the 
specific criteria which had been used to decide the Veteran's 
rating.  In fact, any error in notice has been in the provision 
of notice in excess of what is required by the governing law.  
Therefore, the Veteran has clearly been adequately informed of 
the evidence necessary to support his claim to enable his full 
participation in his case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  As such, the Board concludes the Veteran 
has been provided with all notice required in this case.

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
December 2006 rating decision currently on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there has been no 
timing error.  Further, following the issuance of additional 
documents noting the requirements for an increased rating for the 
Veteran's residuals of a fracture of the maxilla, the AOJ 
readjudicated the issue and provided a supplemental statement of 
the case in November 2009.  See Pelegrini II, at 120 (holding 
that VA need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim).  As such, the Veteran has not 
established prejudicial error in the timing or content of his 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured VA treatment records, 
private treatment records identified by the Veteran, and two VA 
dental examinations relevant to his claim for a compensable 
rating for his residuals of a maxilla fracture.  The Veteran has 
submitted personal statements, private treatment records, and 
hearing testimony provided by both himself and his spouse.  The 
Veteran has not provided authorization for the VA to obtain any 
additional private medical records relevant to his increased 
rating claim, nor has he indicated that such records exist, or 
that he has received any treatment for his residuals of a 
fracture of the maxilla which have not been obtained by the AOJ.  
As such, the Board is satisfied that the AOJ has complied with 
the duty to assist the Veteran.

The Board is also satisfied as to substantial compliance with its 
November 2008 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court recently clarified that only 
substantial compliance, and not strict compliance, with the terms 
of an opinion request are required.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination more than substantially 
complied with the Board's remand order).  The Board finds that in 
the present case, there was substantial compliance with the 
Board's November 2008 remand. 

The Board remanded the Veteran's claim for the AOJ to undertake 
three actions.  First, the AOJ was to provide notice specifically 
complicit with the Court's decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008).  As noted above the Federal 
Circuit Court held that the specific notice previously required 
by the Court is no longer necessary.  Even so, the AOJ provided 
such notice in the December 2008 letter.  

Second the AOJ was to provide the Veteran with a VA dental 
examination which addressed the following issues:  bone loss of 
the maxilla and/or mandible, tooth loss, loss of masticatory 
surface (which cannot be restored by a suitable prosthesis), 
malunion or nonunion of the maxilla (and whether it could be 
considered slight, moderate, or severe), and any limitation of 
temporomandibular articulation.  The VA dental examination 
provided in June 2009, reviewed the Veteran's bone loss, tooth 
loss, loss of masticatory surface, and addressed the Veteran's 
tempomandibular articulation.  The Board observes that the 
examiner did not explicitly address malunion or nonunion of the 
maxilla; however, the examiner indicated that there was 
"adequate bone/fracture healing with no detectable steps upon 
palpation, defects noted of the aveloar ridge... can be restored 
with partial," and the "panorex [revealed] no condyle 
abnormalities and the TMJ [temporomandibular joint was] intact."  
As such, the opinion does not use precisely the language 
specified in the Board's November 2008 remand.  See also 
38 C.F.R. § 4.2 (the duty to assist includes providing a VA 
medical examination that is adequate for rating purposes.  
However, 38 C.F.R. § 4.150, Diagnostic Code 9916 is precisely 
directed at malunion or nonunion of the maxilla bone due to 
injury or disease.  The VA dental examination comprehensively 
addressed the level of healing of the Veteran's fracture of the 
maxilla, including x-ray evidence; thereby addressing also the 
level of malunion or nonunion of his maxilla.  The examination 
also addressed the current manifestations of the Veteran's 
residuals of a fracture of the maxilla, as well as the functional 
effects of the residuals of his maxilla fracture.  Therefore, the 
June 2009 examination and opinion are adequate to resolve the 
Veteran's claim and address the questions posed by the November 
2008 Board remand.  The Board concludes that the VA dental 
examiner made the ultimate determination required by the Board's 
remand, and thus provided substantial compliance with the Board's 
remand as well as an adequate examination for rating the 
Veteran's disability.  See Dyment v. West, 13 Vet. App. at 146-
47; see also 38 C.F.R. § 4.2. 

Finally, the AOJ was then to provide the Veteran with 
readjudication of the Veteran's claim, which was provided in 
November 2009.  As such, the Board concludes that the AOJ has 
provided substantial compliance with all of the Board's November 
2008 remand directives, and that all duties to assist the Veteran 
in obtaining evidence to advance his claim have been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The residuals of a fracture of the maxilla disability on appeal 
arise from a claim for an increased rating received by the AOJ in 
January 2006.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently 
held VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when his 
disabilities have been more severe than at others.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year before 
the claim was filed (in this case, January 2005) until the VA 
makes a final decision on the claim.  See Hart, supra; see also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must 
be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Analysis - Compensable Rating for the Residuals of a Maxilla 
Fracture

The Veteran's residuals of a fracture of the maxilla was 
originally rated at 0 percent under 38 C.F.R. § 4.150, Diagnostic 
Code 9910 (1966), for maxilla:  loss of whole or part of 
substance of, nonunion of, or malunion of.  This was granted with 
an effective date of December 4, 1965 (the date of the Veteran's 
release from active duty service).  In the intervening period 
this section of the relevant regulation has been revised, most 
recently in the Schedule of Ratings-Dental and Oral conditions-
Diagnostic Code Series 9900, 59 Fed. Reg. 2529-30 (1994).  The 
Veteran applied for an increased rating for his service-connected 
residuals of a fracture of the maxilla in January 2006; 
therefore, the revised ratings must be applied to his claim.  At 
the time of his application for a compensable rating, the AOJ 
considered the claim under Diagnostic Code 9916, for malunion or 
nonunion of the maxilla.  38 C.F.R. § 4.150.  

Under Diagnostic Code 9916, malunion or nonunion of the maxilla 
is assigned ratings as follows:  a 0 percent rating is assigned 
for slight displacement, a 10 percent rating is assigned for 
moderate displacement; and a maximum 30 percent rating is 
assigned for severe displacement.  

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran was provided with a VA dental examination in 
September 2006.  At that time, a radiograph was taken which found 
no osseous lesions, but indicated mild alveolar loss.  The 
Veteran was provided with a second VA dental examination in June 
2009.  At that time, the examiner specifically reviewed panorex 
of the Veteran's jaw.  The June 2009 examiner indicated that the 
panorex revealed "adequate bone/fracture healing," with "no 
condyle abnormalities."  As such, with adequate healing of the 
in-service fracture, the evidence shows that the Veteran does not 
have nonunion of the maxilla and any malunion is at worst 
minimal.  Therefore, the Veteran does not merit a rating in 
excess of slight under Diagnostic Code 9916.

The Veteran's residuals of a maxilla fracture could also be rated 
under Diagnostic Code 9913, for loss of masticatory surface.  38 
C.F.R. § 4.150, Diagnostic Code 9913, establishes that where the 
lost masticatory surface cannot be restored by a suitable 
prosthesis:  a maximum 40 percent disability rating is warranted 
for the loss of all teeth, a 30 percent rating for the loss of 
all upper teeth or all lower teeth, a 20 percent rating for the 
loss of all upper and lower posterior or upper and lower anterior 
teeth, a 10 percent rating for the loss of all upper anterior or 
lower anterior teeth, or a 10 percent rating for the loss of all 
upper and lower teeth on one side.  A noncompensable rating is 
assigned where the loss of masticatory surface can be restored by 
suitable prosthesis.  

The September 2006 VA dental examination revealed that the 
Veteran's accident had caused him to lose three of his front 
teeth (8, 9, and 10).  However, the examiner indicated that his 
upper denture restored these teeth, but that the Veteran's upper 
denture had a fracture of tooth 12.  The examiner also noted that 
the Veteran did not wear his lower denture because it caused 
uncomfortable "rubbing of the gums."  The subsequent VA dental 
examination of June 2009 indicated that teeth 9 and 10 had lost 
as a result of his in-service accident.  The June 2009 dental 
examiner also noted that the Veteran continued to wear an upper 
partial with tooth 12 missing, and that the Veteran continued to 
not use his lower denture.  The examiner concluded that the 
Veteran's lost masticatory function "could be restored with a 
new partial [denture]."  The Veteran has also provided 
statements indicating that he does not wear his lower denture due 
to discomfort.  See the Veteran's December 2007 notice of 
disagreement (NOD), and the December 2007 Board hearing 
transcript pg. 5.  There is no indication that the Veteran's loss 
of his lower teeth were caused by the fracture of his maxilla.  
Even so, the Veteran has complained that he cannot wear his lower 
denture, but he has indicated that he has not requested a new one 
(see the hearing transcript pges. 5-6), and the VA dental 
examination of June 2009 indicated that this masticatory function 
could be restored by a new partial.  

The Veteran is not competent to provide a statement that his loss 
of masticatory surface cannot be replaced by an appropriate 
partial; however, the VA dental examiner is clearly competent to 
indicate that a new denture would resolve the Veteran's problems 
regarding loss of masticatory surface area.  See 38 C.F.R. 
§ 3.159 (c)(1), (2).  Therefore, there is evidence of lost 
masticatory surface, but the competent evidence of record 
indicates that any lost masticatory surface may be restored by a 
suitable prosthesis as indicated by the June 2009 VA examiner.  
Therefore, the Veteran is only entitled to a 0 percent 
(noncompensable rating) under application of Diagnostic Code 
9913.  38 C.F.R. § 4.150.

Finally, the Veteran's disability may also be considered under 
Diagnostic Code 9905 for temporomandibular articulation.  Under 
38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent rating is 
warranted when the range of lateral excursion is limited from 0 
to 4 millimeters (mm) or the inter-incisal range is limited to 31 
to 40 mm.  A 20 percent rating is applicable when the inter-
incisal range is limited to 21 to 30 mm.  A 30 percent rating is 
for indicated when the inter-incisal range is limited to 11 to 20 
mm, and a 40 percent rating is assigned when the range is limited 
to 0 to 10 mm.  Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  Id. 
at Note.

In this regard, the September 2006 VA dental examination recorded 
that the Veteran experienced "no limitations in opening or 
closing [his] mouth," but did not provide precise measurements.  
However, the June 2009 examiner recorded that the Veteran 
exhibited a "full range of motion greater than 40 mm upon 
opening and greater than 10 mm on lateral excursions."  
Therefore, with a full range of motion, the Veteran's residuals 
of a fracture of the maxilla are not entitled to a rating in 
excess of 0 percent (noncompensable) for any limitation of 
temporomandibular articulation (limited motion of) under 
Diagnostic Code 9905.  38 C.F.R. § 4.150.

The Board has considered the application of other Diagnostic 
Codes relevant to the jaw area.  However, there is no evidence to 
show chronic osteomyelitis or osteoradionecrosis of the maxilla 
(Diagnostic Code 9900), loss or malunion of the mandible 
(Diagnostic Codes 9901, 9902, 9903, 9904), or loss of the ramus, 
the hard palate, or of the maxilla itself (Diagnostic Codes 9906, 
9907, 9914, 9915, respectively).  Therefore, none of these 
additional codes are for application in this case.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should 
be upheld if it is supported by explanation and evidence).  

However, as noted above, damage to the musculoskeletal system 
also requires consideration of any associated functional loss.  
The September 2006 VA dental examination indicated that the 
Veteran experienced:  "[n]o masticatory musculature soreness, no 
limitations in opening or closing mouth, no difficulty in eating, 
talking, no pain in opening nor closing."  These findings 
indicate that the Veteran did not experience any notable 
functional loss in the jaw area due to his service-connected 
disorder.  

This is to some extent contradicted by the Veteran's statements.  
The Veteran has provided lay evidence that he experiences some 
functional loss due to the residuals of his in-service fracture 
of the maxilla.  He has indicated that he is limited in his food 
intake due to pain caused by wearing dentures.  See the February 
2007 NOD, the June 2007 VA Form 9, and the hearing transcript pg. 
8.  He has also indicated that he experiences pain and cracking 
in his jaw as often as once a week, which can cause difficulty 
speaking and eating.  See the hearing transcript pg. 3-4, 7.  The 
Veteran's spouse also indicated that she has witnessed him 
experience pain.  Id. at 6, 9.  The Veteran is competent to 
provide evidence regarding his functional loss, and his 
statements are credible.  38 C.F.R. § 3.159(a)(2).  It was in 
part to address these complaints that the Veteran's claim was 
previously remanded for further review by a VA dental examiner.  

These complaints were acknowledged by the subsequent VA dental 
examination of June 2009, which indicated that the Veteran 
experienced right TMJ clicking sporadically about three times per 
month and that he has pain when eating, although there was no TMJ 
clicking at the time of the examination.  Therefore, there is 
some evidence of functional loss due to the residuals of a 
maxilla fracture.  However, the Veteran indicated that the pain 
from his jaw has not affected his sleep, and he has not 
experienced cramping or locking, arthritis, or any limitation 
opening his mouth.  See the hearing transcript pg. 4.  

In this case, none of these manifestations of functional loss 
caused by the residuals of a maxilla fracture reveal the 
equivalent of a greater than slight malunion of the maxilla, or 
loss of any masticatory surface which cannot be improved by 
appropriate dentures, or an equivalent loss of the range of 
motion of the temporomandibular articulation.  As such, although 
there is some functional loss, the Veteran's residuals of a 
fracture of the maxilla are adequately represented with the 
noncompensable rating currently assigned.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  Finally, the review of x-ray 
evidence of the Veteran's jaw has not revealed any arthritis 
associated with the fracture of the Veteran's maxilla.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

In conclusion, the Veteran's residuals of a fracture of the 
maxilla has been properly rated as noncompensable for the entire 
appeal period.  Based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the present 
case, the Board finds the Veteran's symptoms have remained 
constant throughout the course of the period on appeal, and, as 
such, staged ratings are not warranted.  

Extraschedular Rating for Veteran's Residuals of a Fracture of 
the Maxilla

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by Veteran's residuals of a fracture of the maxilla 
disability is specifically incorporated in the rating criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 
206.  With the applicable rating criteria requiring consideration 
of these elements of the Veteran's disability, an extraschedular 
analysis is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
residuals of a fracture of the maxilla, the evidence does not 
show exceptional or unusual circumstances, to suggest that the 
Veteran is not adequately compensated by the regular Rating 
Schedule.  At most, as related above, the Veteran has indicated 
that he experiences occasional difficulty eating, occasional pain 
and discomfort, and clicking of the TMJ joint.  However, there is 
no evidence that the residuals of the fracture of the maxilla 
cause interference with his employment.  Finally, the evidence of 
record indicates that all of the Veteran's treatment for the 
residuals of a fracture of the maxilla has been on an outpatient 
basis, with no evidence of inpatient treatment.  Therefore, the 
evidence of record simply does not warrant an extraschedular 
rating.  In reaching this conclusion, the Board notes that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

ORDER

A compensable disability rating for the residuals of a fracture 
of the maxilla is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


